EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Ward on April 13, 2022.
The application has been amended as follows: Claims 1 and 13 are amended to clarify the structure of the cap. 
1. (Examiner’s Amendment) A container for containing a product, the container comprising:
a shell comprising a first end defining an opening and a second end that is sealed, the shell configured to contain the product and comprising a furan resin selected from the group consisting of:
poly (ethylene 2, 5-furan dicarboxylate) (PEP),

poly (butylene 2, 5-furan dicarboxylate) (PBF),

poly (trimethylene furan dicarboxylate) (PTF),

poly (propylene 2, 5-furandicarboxylate) (PPF), and

poly (neopentyl 2, 5-furandicarboxylate) (PNF); 

a cap coupled to the first end of the shell,  said cap comprising:
a and
attached via bio based glue at the first air tight mechanism and the second air tight mechanism; and 
a release lever configured to open the container 
the cap is coupled to the shell using one or more of spin welding or a bio based glue


1. (Examiner’s Amendment - Clean) A container for containing a product, the container comprising:
a shell comprising a first end defining an opening and a second end that is sealed, the shell configured to contain the product and comprising a furan resin selected from the group consisting of:
poly (ethylene 2, 5-furan dicarboxylate) (PEP),

poly (butylene 2, 5-furan dicarboxylate) (PBF),

poly (trimethylene furan dicarboxylate) (PTF),

poly (propylene 2, 5-furandicarboxylate) (PPF), and

poly (neopentyl 2, 5-furandicarboxylate) (PNF); 

a cap coupled to the first end of the shell, said cap comprising:
a rim comprising (i) a first air tight mechanism and (ii) a second air tight mechanism, the first air tight mechanism being different than the second air tight mechanism; and
a release mechanism coupled to the rim and attached via bio based glue at the first air tight mechanism and the second air tight mechanism; and 
a release lever configured to open the container; wherein 
the cap is coupled to the shell using one or more of spin welding or a bio based glue. 



13. (Examiner’s Amendment) A method for providing a container for containing a product, comprising: 
selecting a shell comprising a first end defining an opening and a second end that is sealed, the shell comprising a furan resin selected from the group consisting of: 
poly (ethylene 2, 5-furan dicarboxylate) (PEP),
 poly (butylene 2, 5-furan dicarboxylate) (PBF), 
poly (trimethylene furan dicarboxylate) (PTF), 
poly (propylene 2, 5-furandicarboxylate) (PPF), and
poly (neopentyl 2, 5-furandicarboxylate) (PNF); 

 selecting a cap comprising including a release lever coupled to the rim wherein said release mechanism is adapted to conform to the first air tight mechanism and the second air tight mechanism, 
coupling the release mechanism to the rim using bio based glue at the first and second air tight mechanisms; and 
coupling the cap to the shell using one or more of bio based glue or spin welding. 


13. (Examiner’s Amendment - Clean) A method for providing a container for containing a product, comprising: 
selecting a shell comprising a first end defining an opening and a second end that is sealed, the shell comprising a furan resin selected from the group consisting of: 
poly (ethylene 2, 5-furan dicarboxylate) (PEP),
 poly (butylene 2, 5-furan dicarboxylate) (PBF), 
poly (trimethylene furan dicarboxylate) (PTF), 
poly (propylene 2, 5-furandicarboxylate) (PPF), and
poly (neopentyl 2, 5-furandicarboxylate) (PNF); 

 selecting a cap comprising a rim comprising a first air tight mechanism and a second air tight mechanism, the first air tight mechanism being different than the second air tight mechanism, a release mechanism including a release lever coupled to the rim, wherein said release mechanism is adapted to conform to the first air tight mechanism and the second air tight mechanism; 
coupling the release mechanism to the rim using bio based glue at the first and second air tight mechanisms; and 
coupling the cap to the shell using one or more of bio based glue or spin welding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The structure and arrangement of the rim-attachment air tight mechanisms including bio-based adhesives is novel in the art of furan resin containers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/           Examiner, Art Unit 3736